Appeal by two defendants from an order which denies their motion to dismiss the complaint on the ground that it appears on the face thereof that the complaint does not state facts sufficient to constitute a cause of action. Order reversed on the law, with $10 costs and disbursements, and the motion granted, without costs, with leave to plaintiffs to serve an amended complaint within twenty days after the entry of the order hereon. The allegations of the complaint that the Common Council of the City of Yonkers was without power to amend the zoning law in the respects alleged, and the allegations of irreparable loss and damage, and that plaintiffs have no adequate remedy at law are conelusory. Facts should be pleaded upon which the conclusions are based. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.